Citation Nr: 1749018	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-29 811	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome (CTS), including as secondary to service-connected right arm disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart and the Combat Infantryman Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran failed to appear for a requested Board hearing scheduled in March 2014.  See 38 C.F.R. § 20.704(d) (2016).

In September 2015, the Board remanded the claim on appeal for further evidentiary development.


FINDING OF FACT

The Veteran's left CTS did not have its onset during active service or as a result of active service, and it was not caused by or aggravated by service-connected shell fragment wound to the right elbow and forearm or residuals of right median nerve laceration.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for left CTS, including as secondary to service-connected right arm disabilities, have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letters sent to the Veteran in December 2008 and February 2013.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records and ensured that he has been afforded adequate VA examination.  While the Veteran reported in a November 2007 statement that he received treatment for left CTS from a Dr. Smith and a Dr. Perry, he did not respond to an October 2015 AOJ letter which requested that he identify whether these providers were VA or private providers.  He additionally did not respond to the AOJ's request to provide VA with authorization to obtain private treatment records on his behalf.  Thus, the Board has no further duty to attempt to obtain any outstanding private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information). 

For the following reasons, the AOJ substantially complied with the Board's September 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim to attempt to obtain a possible treatment records from Dr. Smith and Dr. Perry, and to obtain an addendum VA medical opinion as to whether the Veteran's left CTS was aggravated by service-connected right arm disabilities.  As noted, the AOJ requested that the Veteran indicate whether Dr. Smith and Dr. Perry were private or VA providers and asked for authorization to obtain private treatment records on his behalf.  Additionally, the requested addendum VA opinion was obtained in November 2015.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder; or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

The Veteran clearly has current left CTS.  A February 2013 VA examination report noted that the Veteran had current left CTS which was diagnosed in 2002.  

With respect to the question of whether the Veteran's left CTS was incurred directly during or as a result of his active service, the Board notes that his service treatment records (STRs) are devoid of any indication that he suffered from or complained of symptoms indicative of left CTS during service; nor has the Veteran contended as much.  Due to such absence of an in-service injury, disease, or event involving resultant left CTS, service connection on a direct basis may not be awarded.  Holton, 557 F.3d at 1366.  In this regard, the Board notes that the Veteran's Purple Heart and CIB reflect he engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation).  Given, however, that the Veteran does not contend and the evidence does not reflect that his CTS was incurred in combat, the combat rules of 38 U.S.C.A. § 1154(a) (West 2014) are not for application.

The Veteran's contention, including in a January 2009 statement and in his October 2013 VA Form 9, is that his left CTS developed as a result of over-compensating use of his left arm as a result of service-connected right arm disabilities.  Service connection has been in effect for residuals of shell fragment wound to the right elbow and forearm with retained foreign bodies and for residuals of right median nerve laceration since March 1969.  

The first medical evidence of a diagnosis of left CTS is found in a December 2002 VA electromyography consultation, which determined that there were electrical findings for moderate left CTS.  Continuing left CTS is periodically assessed in VA medical evaluations dated throughout the years since.  

VA has sought medical opinions to determine the nature and etiology of the Veteran's left CTS.  In the report of the February 2013 VA examination, the examiner noted the Veteran's report of developing left CTS in 2002 or 2003 as a result of overuse of the left upper extremity to compensate for disabilities of the right upper extremity, including as a result of holding the phone to his ear, holding the steering wheel, and the turning or twisting motion while using hand tools.  The Veteran reported that he was left-hand dominant as a child, but that over time, he learned to rely on both hands and fingers to complete tasks and work.  On examination, he had strong gripping, with no loss of functioning in the bilateral hands.  The examiner noted that he developed numbness and tingling with use and that he had positive Tinel's and Phalan's signs on the left side only.  

The examiner provided the opinion that the Veteran's left CTS was less likely than not proximately due to or the result of service-connected disability of the right arm.  In providing the opinion, the examiner noted that the Veteran worked for many years using his hands in laborious jobs, and that he still performed laborious jobs at the present time.  Left CTS was diagnosed approximately 30 years after the right arm injury; thus, the examiner concluded that the disabilities were not related.  The examiner further opined that more likely scenario would have been for the left CTS to develop only a few years after the 1969 right arm injury, not 30 years later, if the Veteran were overcompensating with the left extremity.  The examiner also commented that the evidence indicated that the Veteran had many years of full use of the left extremity, working physically demanding jobs and jobs that required fine motor movements.  Thus, the examiner noted that the more likely cause for the left CTS was his workload over the many years.  

After the Board's September 2015 remand of the claim in order to obtain an addendum opinion with respect to whether the left CTS was aggravated by service-connected right arm disabilities, the same VA examiner appears to have incorrectly selected the incorrect opinion on the examination report, which noted that her opinion was that the condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression during service.  The Board notes, however, because the examiner's opinion was clearly indicated in the reasoning, the examiner clearly intended to select the option indicating that the Veteran's left CTS was not at least as likely as not aggravated by service-connected disability.  As such, the examiner's opinion is not deficient.   

In the case of Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec.), the United States Court of Appeals for Veterans Claims (Court) addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet. App. 141, 146-47(1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order).  See also Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (Vet. App. Sept. 22, 2014) (mem. Dec.) (secondary service connection opinion found adequate even though it did not include "not aggravated" language because read as a whole it encompassed aggravation (citing Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) and Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012)); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the Board finds that the lack of specific inclusion of the accurate aggravation language did not render the September 2015VA examiner's opinion inadequate.

In the opinion, the examiner again explained that the Veteran was admittedly ambidextrous and able to work using both hands and fingers with good dexterity for many years following the incurrence of the arm disabilities.  In addition to reasoning provided in the February 2013 VA examination report, the examiner further noted that the service-connected elbow disabilities affected that right upper extremity, and not at all the wrist of the opposite, left hand.  Despite the Veteran's service-connected right arm disabilities, he had no limitation of function or dexterity sufficient to cause the left CTS.  The examiner determined that there was no evidence to support the proposition that the right extremity service-connected disabilities were so severe that he dominantly used his left hand to the point of causing the local nerve CTS.  Rather, the fact that the Veteran used his left hand for most of his dominance, to include writing, supported the fact that use of his left hand alone caused the CTS.  The examiner further noted that the Veteran cancelled surgery for the CTS because he needed both of his hands to perform his occupation.  Moreover, examination of the right arm and hand showed good strength, dexterity, and function of the right arm and hand, with no true paralysis of the right median nerve.  Finally, the examiner again noted that he left CTS developed some 30 years after the Veteran's right elbow injury during service, and that if the left hand were overcompensating for the right elbow condition, the left CTS would have been expected to develop long before 30 years.  

The Board finds the February 2013 and September 2015 VA examiner opinions to be fully informed, fully articulated, and well-reasoned; and therefore, highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examiner showed that she was fully aware of the Veteran's medical history as pertaining the claimed left CTS and the service-connected right upper extremity disabilities, as a result of review of the claims file and of the Veteran's reported history during examination, and she clearly opined that the Veteran's left CTS was not at least as likely as not etiologically related to the service right arm disabilities due to a lack of evidence of an etiological relationship and due to the fact that evidence supports the alternate theory of development of the left CTS as a result of using the left arm and hand in the course of his physically demanding employment for many years as a left-hand dominant individual.  

The Veteran has affirmed his belief that his left CTS developed due to overcompensating use of the left arm and hand, due to service-connected right arm disability.  He noted in a February 2016 statement that his right elbow was severely damaged and that it is a medical fact that CTS usually starts gradually, and that it would be quite normal for it to develop over a 30-year period of over compensating use of the left hand due to right arm disability.  

While lay witnesses are competent to opine as to some matters of diagnosis and etiology, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements as to whether his left CTS developed as secondary to service-connected right arm disabilities is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Thus, the Veteran's reports in this regard are not competent.  

To the extent that the Veteran's statements represent competent evidence, the Board finds that the specific, reasoned opinions of the trained health care professional who conducted the February 2013 and September 2015 VA opinions is of greater probative weight than the Veteran's more general lay assertions on this question.  Most notably, the examiner attributed the Veteran's left CTS to his regular use of the left arm and hand in the course of his physically demanding employment as a left-hand dominant individual, and noted that because he has not shown impeded use of the right upper extremity due to disability, that he would not have been expected to develop CTS in the left extremity due to overuse, or after a period of 30 years.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against a finding that the Veteran's left CTS was incurred during service, or that the disability was caused or aggravated by service-connected shell fragment wound to the right elbow and forearm, or residuals of right median nerve laceration.  See 38 U.S.C.A. § 5107.  Thus, entitlement to service connection for left CTS is not warranted.  



ORDER

Entitlement to service connection for left CTS is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


